DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a line for heating, drying, cooking, disinfecting, pasteurizing and/or sterilizing a substance.
Group II, claims 12, 14-17, drawn to a method for heating, drying, cooking, disinfecting, pasteurizing and/or sterilizing a substance with a solid-state RF energy microwave heating step and a further heat treatment step.
Group III, claim 13, drawn to a method for heating, drying, cooking, disinfecting, pasteurizing and/or sterilizing a substance with a heat treatment step and a post heating with at least a solid-state RF energy source microwave heating step. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of heating, drying, cooking, disinfecting, pasteurizing and/or sterilizing a substance with  at least one solid-state radio frequency source this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ulrich (WO 2018077722 A1).
Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising the following steps in the following order: a) placing the frozen food product with the susceptor into a cavity of a solid state microwave oven; b) performing a radio frequency sweep between a predetermined minimal and maximal frequency for all channels; c) analyzing the compound power return loss over the entire swept frequency range; d) heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range; e) heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range. Thus, the shared technical feature is known in the prior art. 
During a telephone conversation with Paul J. Palinski on 13 May 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 12 and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 and 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 (particularly claim 2) of copending Application No. 17057162 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a method for microwave heating of a substance with a solid-state RF energy source and a further heat treatment step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 (particularly claim 14) of copending Application No. 16610607 in view of Ulrich (WO 2018077722 A1). 
Claim 14 of copending Application No. 16610607 teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 14 of copending Application No. 16610607 is silent on heating using microwaves specifically. Claim 14 of copending Application No. 16610607 is further silent on a further heat treatment step.
Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising steps including heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range and heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16610607 to use a microwave oven for a heating process with first and second heating steps as taught by Ulrich, since both are directed to methods of heating a substance with radio frequency waves from a solid-state energy source, since using a microwave oven for a heating process with first and second heating steps is known in the art as shown by Ulrich, and since the two heating steps of Ulrich allow for a radio frequency of the first heating step  to be selected such that the compound power return loss is as minimal as possible, and the smaller the compound return loss, the less the risk of damaging the susceptor with a high load of energy, while the radio frequency of the second heating step is selected such that the compound power return loss is as high as possible, wherein the bigger the compound return loss, the more energy can be absorbed by the food product, it is also now that the susceptor needs an optimal amount of power as it is converting this energy into heat to assure proper browning and crisping of the food surface (Ulrich, Page 10, lines 11-16, 26-33; Page 11, line 1), and since the benefit of microwave ovens is their speed, which is a result of the penetration of the electromagnetic waves into the food products (Ulrich, Page 1, lines 12-14).
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 (particularly claim 15) of copending Application No. 16609518  in view of Ulrich (WO 2018077722 A1). 
Claim 15 of copending Application No. 16609518  teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 15 of copending Application No. 16609518  is silent on heating using microwaves specifically. Claim 15 of copending Application No. 16609518  is further silent on a further heat treatment step.
Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising steps including heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range and heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16609518  to use a microwave oven for a heating process with first and second heating steps as taught by Ulrich, since both are directed to methods of heating a substance with radio frequency waves from a solid-state energy source, since using a microwave oven for a heating process with first and second heating steps is known in the art as shown by Ulrich, and since the two heating steps of Ulrich allow for a radio frequency of the first heating step  to be selected such that the compound power return loss is as minimal as possible, and the smaller the compound return loss, the less the risk of damaging the susceptor with a high load of energy, while the radio frequency of the second heating step is selected such that the compound power return loss is as high as possible, wherein the bigger the compound return loss, the more energy can be absorbed by the food product, it is also now that the susceptor needs an optimal amount of power as it is converting this energy into heat to assure proper browning and crisping of the food surface (Ulrich, Page 10, lines 11-16, 26-33; Page 11, line 1), and since the benefit of microwave ovens is their speed, which is a result of the penetration of the electromagnetic waves into the food products (Ulrich, Page 1, lines 12-14).
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 (particularly claim 11) of copending Application No. 16609515  in view of Ulrich (WO 2018077722 A1). 
Claim 11 of copending Application No. 16609518  teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 11 of copending Application No. 16609515  is silent on heating using microwaves specifically. Claim 11 of copending Application No. 16609515  is further silent on a further heat treatment step.
Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising steps including heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range and heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16609515  to use a microwave oven for a heating process with first and second heating steps as taught by Ulrich, since both are directed to methods of heating a substance with radio frequency waves from a solid-state energy source, since using a microwave oven for a heating process with first and second heating steps is known in the art as shown by Ulrich, and since the two heating steps of Ulrich allow for a radio frequency of the first heating step  to be selected such that the compound power return loss is as minimal as possible, and the smaller the compound return loss, the less the risk of damaging the susceptor with a high load of energy, while the radio frequency of the second heating step is selected such that the compound power return loss is as high as possible, wherein the bigger the compound return loss, the more energy can be absorbed by the food product, it is also now that the susceptor needs an optimal amount of power as it is converting this energy into heat to assure proper browning and crisping of the food surface (Ulrich, Page 10, lines 11-16, 26-33; Page 11, line 1), and since the benefit of microwave ovens is their speed, which is a result of the penetration of the electromagnetic waves into the food products (Ulrich, Page 1, lines 12-14).
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 (particularly claim 18) of copending Application No. 16608332  in view of Ulrich (WO 2018077722 A1). 
Claim 18 of copending Application No. 16608332  teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 18 of copending Application No. 16608332  is silent on heating using microwaves specifically. Claim 18 of copending Application No. 16608332  is further silent on a further heat treatment step.
Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising steps including heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range and heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16608332  to use a microwave oven for a heating process with first and second heating steps as taught by Ulrich, since both are directed to methods of heating a substance with radio frequency waves from a solid-state energy source, since using a microwave oven for a heating process with first and second heating steps is known in the art as shown by Ulrich, and since the two heating steps of Ulrich allow for a radio frequency of the first heating step  to be selected such that the compound power return loss is as minimal as possible, and the smaller the compound return loss, the less the risk of damaging the susceptor with a high load of energy, while the radio frequency of the second heating step is selected such that the compound power return loss is as high as possible, wherein the bigger the compound return loss, the more energy can be absorbed by the food product, it is also now that the susceptor needs an optimal amount of power as it is converting this energy into heat to assure proper browning and crisping of the food surface (Ulrich, Page 10, lines 11-16, 26-33; Page 11, line 1), and since the benefit of microwave ovens is their speed, which is a result of the penetration of the electromagnetic waves into the food products (Ulrich, Page 1, lines 12-14).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is unclear if “the post heating” refers to “a further heat treatment step” as described in claim 12, or if “the post heating” is a different heating step. If the latter is true, then “the post heating” lacks antecedent basis, and it is further unclear if “the post heating” occurs after the RF energy source microwave heating step or after the further heat treatment step.
Also, the term “specifically” in claim 15 is unclear because it is not clear if the term imparts any special meaning to the limitation of heating the bone-structure. Does “specifically” heating the bone structure indicate that only the bone structure is heated and not the surrounding meat or does the term encompass any heating that results in some amount of heat being imparted to the bone structure? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich (WO 2018077722 A1).

Ulrich teaches (Page 4, lines 27-32; Page 5, lines 1-12) a method for heating a frozen food product with a susceptor in a solid state microwave oven, the method comprising steps including heating the food product in a first heating step at a radio frequency where the compound power return loss is below the median value of the total compound return loss determined over the entire swept frequency range (microwave heating step) and heating the food product in a second heating step at a radio frequency where the compound power return loss is above the median value of the total compound return loss determined over the entire swept frequency range (further heat treatment step).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (WO 2018077722 A1) in view of Ben-Shmuel (US 20110031236 A1).
Regarding claim 14, Ulrich is silent on parameters of the substance being inputted into a control system and a control unit setting the parameters at least for the solid-state RF energy source microwave heating step accordingly.
Ben-Shmuel teaches (Paragraph 0019) a method of control, optionally automatic control of an RF oven according to the geometric shape and/or spatial layout of food items (parameters of the substance). Ben-Shmuel further teaches (Paragraph 0585) a food item 1616, for example a fish, is provided frozen and ready for processing (e.g., into cans, fillets, etc.), wherein a tag 1618 is optionally attached to the fish, for example, to track storage conditions and/or to include information about the fish, for example cooking-related properties such as water content, size and/or shape and/or food properties, such as fish type, age and/or growth method, and an imager or a reader 1604 provides information about the fish to a controller 1612. Ben-Shmuel also teaches (Paragraph 0585) a microwave array 1606 represents one or more radiation sources controlled by an RF system 1608, which generates a known heating area, wherein the fish is conveyed, for example, using a conveyer belt 1602 along the areas and heated appropriately, and optionally, the heated areas are moved and/or fish motion slowed down (parameters of microwave heating step are set), as needed, for example, for different fish sizes and/or compositions. In addition, Ben-Shmuel teaches (Paragraph 0068) in some embodiments of the invention, a wide band solid state amplifier may be used as an RF energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ulrich to incorporate the method of inputting parameters of a food item and controlling the microwave heating process based on those parameters as taught by Ben Shmuel since both are directed to methods of heating food with microwaves produced by a solid state RF energy sources, since setting parameters for a microwave heating step based on parameters of a substance provided to a controller is known in the art as shown by Ben-Shmuel, and since different substances have different heating requirements based on factors including water content, size and/or shape and having a control unit that sets the heating conditions according to the parameters saves users the difficulty of determining the heating conditions on their own and manually operating the heating system to achieve the optimal heating. 
Regarding claim 16, Ulrich is silent on the solid-state radio frequency source being utilized to measure doneness of the substance.
Ben-Shmuel teaches (Paragraph 0017, 0068) control of a heating region in a microwave heater, wherein, in some embodiments of the invention, a wide band solid state amplifier may be used as an RF energy source. Ben-Shmuel further teaches (Paragraph 0083) during heating, current temperature of an object is determined (where the temperature of a food is commonly understood to be a measure of doneness), based on the amount of RF power needed for a certain kind of an object and an exact measurement of the RF power absorbed in the object, through the continuous knowledge of the efficiency of power transfer and the power into the feeds of the cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ulrich to incorporate the step of determining temperature of the heated object based on the amount of RF power needed for a certain kind of an object and an exact measurement of the RF power absorbed in the object as taught by Ben-Shmuel since both are directed to methods of heating food products with a solid state RF energy source, since determining the temperature of a substance using an RF energy source is known in the art as shown by Ben-Shmuel, since measuring the temperature (which indicates doneness) would prevent the overcooking or undercooking of a food product, since using the RF energy source to measure doneness removes the need for additional components to measure temperature, and since measuring temperature based on absorbed RF power instead of a temperature probe allows for a determination of temperature without having to clean a probe after use, making the device more convenient for a user.
Regarding claim 17, Ulrich is silent on parameters of the further heat treatment step or a post heating step being controlled by the control unit.
Ben-Shmuel teaches (Paragraph 0087-0090) an electromagnetic heater for heating an irregularly shaped object with a cavity within which an object is to be placed; at least one feed which feeds UHF or microwave energy into the cavity; and a controller that controls one or more characteristics of the cavity or energy to assure that the UHF or microwave energy is deposited uniformly in the object within ±30%, 20% or 10% over at least 80% or 90% of the volume of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ulrich to incorporate the use of a controller for controlling the microwave energy as taught by Ben-Shmuel for the further heat treatment step since both are directed to methods of heating food products with a solid state RF energy source, since a controller for controlling microwave energy is known in the art, since controlling characteristics of the microwave energy allows for a uniform application of energy for differently shaped objects, thus ensuring consistent heating of the object which would be desirable in food products where consumers prefer the food to be consistently hot and not have undesirable cold spots, and since a controller is convenient for a user of the device by removing the need for manual adjustment of settings to achieve the desired microwave heating result. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (WO 2018077722 A1) in view of Kanetani (JP S63269963 A).
Regarding claim 15, Ulrich is silent on the substance comprising a bone-structure, wherein the post heating is adapted to specifically heat the bone-structure.
Kanetani teaches (Page 1, lines 13-14; Page 2, lines 47-49, 51-53) a method of processing chicken with bones, wherein the microwave is applied to the bone-in chicken with sufficient strength [(output) × (time)] to coagulate the blood in the bone marrow of the bone, thereby affecting the meat quality, wherein, in the processing of the bone-in chicken of the present invention, the blood in the bone marrow is coagulated when the bone is heated to 100 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave heating steps of Ulrich (including the second heating step) to incorporate the method of heating a food product with bones in order to coagulate blood in the bone marrow as taught by Kanetani since both are directed to methods of treating food products with microwaves, since heating a bone structure is known in the art as shown by Kanetani, since many foods such as chicken, beef, and pork often include bones, since the blood is coagulated inside the bone, there is no outflow of blood to the meat quality during cooking, and a cooked product of good quality can be obtained (Kanetani, Page 4, lines 134-136), and since when bright red blood flows out around the bone and remains uncoagulated, they remain red and black, which makes it unsightly (Kanetani, Page 1, lines 19-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clatfelter (US 4342788 A) teaches a method of cooking chicken parts, wherein the chicken parts are subjected to high intensity microwave energy to complete the cooking of the interior meat to a temperature of at least 160°F at the bone.
Heimerdinger (US 20210307131 A1) teaches a cooking appliance includes a cooking cavity, a microwave module, a convection module, an upper heater module and a lower heater module.
Flick (US 20210186068 A1) teaches a method for preparing a foodstuff in a food processing system (100), the system comprising solid state radio frequency cooking means.
McAvoy (US 3557333 A) teaches a solid state microwave oven. 
Johansson (US 20150271877 A1) teaches a solid-state microwave generator for applying energy to a load disposed in a cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792